DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and have been examined. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a system, claims 9-15 are directed to a method, and claims 16-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite transaction fraud detection for compromised merchants, which is an abstract idea. Specifically, the claims recite “receiving historical transaction data associated with a plurality of historical transactions carried out at a plurality of merchants;” “determining, based upon the historical transaction data, historical values  for key merchant variables for each merchant of the plurality of merchants;” “storing the historical key merchant variable values in the at least one memory;” “receiving current transaction data associated with a plurality of current transactions carried out at a selected merchant of the plurality of merchants;” “determining, based upon the current transaction data, current values for the key merchant variables for the selected merchant;” “comparing the current key merchant variable values with the historical key merchant variable values for the selected merchant;” “identifying abnormalities between the current key merchant variable values and the historical key merchant variable values for the selected merchant;” and “determining that the selected merchant is a compromised merchant based upon the identified abnormalities,” which is grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of receiving historical transaction data, analyzing and storing the historical transaction information, receiving current transaction data of a merchant, comparing the current transaction data with the stored historical transaction information, identifying abnormalities from the comparison and deciding that the merchant is compromised based on the identified abnormalities, which is a commercial or legal interactions. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims recite “receiving historical data …determining, based upon the historical transaction data, historical values…receiving current transaction data…at a selected merchant…determining, based upon the current transaction data, current values…comparing the current…values with the historical…values…identify abnormalities between the current…values and the historical…values for the selected merchant…determining that the selected merchant is a compromised merchant based upon the identified abnormalities…” which is mental process that can be performed using pen and paper, because it involves collecting information, analyzing it and providing results of the collection and analysis. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as at least one processor in communication with at least one memory, a computing device including at least one processor in communication with at least one memory, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving historical transaction data associated with a plurality of historical transactions carried out at a plurality of merchants;” “determining, based upon the historical transaction data, historical values  for key merchant variables for each merchant of the plurality of merchants;” “storing the historical key merchant variable values in the at least one memory;” “receiving current transaction data associated with a plurality of current transactions carried out at a selected merchant of the plurality of merchants;” “determining, based upon the current transaction data, current values for the key merchant variables for the selected merchant;” “comparing the current key merchant variable values with the historical key merchant variable values for the selected merchant;” “identifying abnormalities between the current key merchant variable values and the historical key merchant variable values for the selected merchant;” and “determining that the selected merchant is a compromised merchant based upon the identified abnormalities.”  The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using at least one processor in communication with at least one memory, a computing device including at least one processor in communication with at least one memory, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction fraud detection for compromised merchants. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving historical transaction data associated with a plurality of historical transactions carried out at a plurality of merchants;” “determining, based upon the historical transaction data, historical values  for key merchant variables for each merchant of the plurality of merchants;” “storing the historical key merchant variable values in the at least one memory;” “receiving current transaction data associated with a plurality of current transactions carried out at a selected merchant of the plurality of merchants;” “determining, based upon the current transaction data, current values for the key merchant variables for the selected merchant;” “comparing the current key merchant variable values with the historical key merchant variable values for the selected merchant;” “identifying abnormalities between the current key merchant variable values and the historical key merchant variable values for the selected merchant;” and “determining that the selected merchant is a compromised merchant based upon the identified abnormalities.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction fraud detection for compromised merchants. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-15, 17-20 further describe acts involved in carrying out the abstract idea of transaction fraud detection for compromised merchants involving analyzing the historical transaction information and the current transaction information of the compromised merchants and notifying the compromised merchants and issuers. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  For example, additional limitation, “determining a combination of historical key merchant variable values that are applicable for the current transaction data for the selected merchant based upon the predetermined time period of the current transaction data; and determining that the selected merchant is a compromised merchant based upon identified abnormalities between the comparison of the historical key merchant
variable values and the current key merchant variable values” as recited in claims 4, 11 and 18, “transmitting a notification to the compromised merchant notifying the selected merchant that the selected merchant has been identified as being compromised; identifying each compromised merchant of the plurality of merchants; analyzing data associated with the compromised merchants to identify similarities in the data between the compromised merchants, wherein the data includes data associated with security systems of computing devices associated with the compromised merchants and configurations of the computing devices; and transmitting a message to each compromised merchant, wherein the message includes a recommended fix for the merchants based upon the identified similarities between the compromised merchants” as recited in claims 5, 12 and 19, “calculating a congruence score between the compromised merchant and a payment account identifier used to initiate each current transaction of the plurality of current transactions at the compromised merchant; and
determining whether each current transaction of the plurality of current transactions initiated at the compromised merchant is a test transaction or a legitimate transaction based upon the congruence score” as recited in claims 6, 13 and 20, “determining the payment account identifiers associated with the test transactions; generating a list of the payment account identifiers associated with the test transactions” as recited in claims 8 and 15 merely use a computer or processor to automate and/or implement the abstract idea and does not improve the functioning of a computer nor does it improve a technology or technical field. 
Furthermore, the limitations as recited in claims 7 and 14, “generating a merchant signature for the compromised merchant, wherein the merchant signature indicates locations of other transactions initiated by the payment account identifiers associated with each current transaction; generating a payment account signature for each current transaction carried out at the compromised merchant, wherein the payment account signature indicates locations of other transactions initiated by the payment account identifiers associated with each current transactions; and calculating the congruence score based upon a congruence between the merchant signature and the payment account signature…” is also an abstract idea, grouped within the “Mathematic concepts – mathematical relationships, mathematical formula or equations, mathematical calculations” because the steps involved calculating mathematical values for merchant and payment account signatures, as well as calculating a score using the mathematical values of the merchant and payment account signatures. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 11,023,963B2 (“Zoldi”)) in view of Griegel et al. (US 8,567,669B2 (“Griegel”)).
Regarding Claims 1, 9 and 16, Zoldi discloses a computing system comprising  at least one processor in communication with at least one memory, and a non-transitory computer-readable storage medium including computer-executable instructions stored thereon, wherein when executed by a computing device including at least one processor in communication with at least one memory, the computer-executable instructions cause the at least one processor to perform a method comprising: (Zoldi: Abstract; 5:5-35, 10:61-11:5; claim 9, claim 17)
receiving historical transaction data associated with a plurality of historical transactions carried out at a plurality of merchants; (Zoldi: Fig. 1, Fig. 5; Abstract lines 3-7; 4:5-12; claim 9)
storing the historical key merchant variable(Zoldi: Fig. 1 ‘profiles 106/108’, Fig. 6; 4:5-12, 5:49-57, 11:6-18; claim 9, claims 11/12)
receiving current transaction data associated with a plurality of current transactions carried out at a selected merchant of the plurality of merchants; (Zoldi: Fig. 5; 7:39-53, 9:43-58; claim 1)
determining, based upon the current transaction data, current values for the key merchant variables for the selected merchant; (Zoldi: 3:11-22, 8:21-42, 9:43-58)
comparing the current key merchant variable values with the historical   key merchant variable values for the selected merchant; (Zoldi: 3:11-22, 5:36-67, 8:21-63, 9:43-58)
identifying abnormalities between the current key merchant variable values and the historical key merchant variable values for the selected merchant; and (Zoldi: Abstract; 2:40-52, 3:11-22, 8:21-63, 9:43-58)
determining that the selected merchant is a compromised merchant based upon the identified abnormalities. (Zoldi: Abstract; 2:40-52, 3:11-22, 8:43-63, 9:43-58)
Zoldi discloses use of the historical key merchant variable values of the merchant for in a process of detecting a compromised merchant (Zoldi: 5:36-67, 8:21-63). Zoldi does not explicitly disclose the following limitation, however, in the same field of endeavor, Griegel teaches:
determining, based upon the historical transaction data, historical values(Griegel: Fig. 1, ‘set of merchant profiles 120’; 2:22-39, 2:57-67, 3:13-24, 4:15-18, 5:47-6:7, 8:38-57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of detection of compromise merchants of Zoldi to incorporate the teachings of determining historical key merchant variable values based on the historical transaction data, as disclosed in Griegel, to improve credit card fraud detection. (Griegel: 1:41-54)
Regarding claims 2, 10 and 17, Zoldi in view of Griegel discloses all the limitations of claims 1, 9 and 16. Furthermore Zoldi discloses:
wherein the historical and current key merchant variable values are determined for one or more predetermined time periods, (Zoldi: 5:54-67, 6:25-38)
wherein the predetermined time periods are at least one of a day, a week, a month, and a season (Zoldi: Fig. 2/3; 5:54-67, 6:25-38), wherein the key merchant variables are predetermined variables that indicate a compromised merchant when there are abnormalities between the current and historical values (Zoldi: 3:35-55), and 
Griegel discloses:
wherein the key merchant variables include at least one of: (i) an average number of payment account identifiers used to initiate transactions processed by the selected merchant in the predetermined time period, (ii) an average number of merchant names included in the transaction data of each transaction processed by the selected merchant in the predetermined time period, (iii) an average number of cross border transactions determined by comparing a location of the selected merchant and a location associated with an accountholder of the payment account identifiers used to initiate transactions processed by the selected merchant in the predetermined time period, and (iv) an average number of card-not-present transactions processed by the selected merchant in the predetermined time period. (Griegel: 2:44-49, 3:13-24, 4:6-32, 4:41-58, 10:52-11:20)
Regarding claim 3, Zoldi in view of Griegel discloses all the limitations of claim 2. Furthermore Zoldi discloses:
wherein the abnormalities include at least one of (i) an increased number of payment account identifiers used to initiate transactions processed by the selected merchant in the predetermined time period, (ii) an increased number of merchant names included in the transaction data of each transaction processed by the selected merchant in the predetermined time period, (iii) an increased number of cross border transactions processed by the selected merchant in the predetermined time period, and (iv) an increased number of card-not-present transactions processed by the selected merchant in the predetermined time period. (Zoldi: 8:21-63)
Regarding claims 4, 11 and 18, Zoldi in view of Griegel discloses all the limitations of claims 2, 10 and 17. Furthermore Zoldi discloses:
determining a combination of historical key merchant variable values that are applicable for the current transaction data for the selected merchant based upon the predetermined time period of the current transaction data; and (Zoldi: 8:21-63, 9:43-58)
determining that the selected merchant is a compromised merchant based upon identified abnormalities between the comparison of the historical key merchant variable values and the current key merchant variable values. (Zoldi: 8:21-63, 9:43-58)
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi in view of Griegel as applied to claims 1, 9 and 16 above, and further in view of Gerald et al. (US 2016/0217470 (“Gerald”)).
Regarding claims 5, 12 and 19, Zoldi in view of Griegel discloses all the limitations of claims 1, 9 and 16. 
Zoldi in view of Griegel does not explicitly disclose, however in the same field of endeavor, Gerald discloses:
transmitting a notification to the compromised merchant notifying the selected merchant that the selected merchant has been identified as being compromised; (Gerald: ¶21)
identifying each compromised merchant of the plurality of merchants; (Gerald: ¶¶21-22, 55-58)
analyzing data associated with the compromised merchants to identify similarities in the data between the compromised merchants, wherein the data includes data associated with security systems of computing devices associated with the compromised merchants and configurations of the computing devices; and (Gerald: ¶¶21-22, 55-58)
transmitting a message to each compromised merchant (Gerald: ¶21)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zoldi in view of Griegel to incorporate the teachings of support of detecting potentially compromised merchant locations of payment cards conducting transactions at those compromised locations, as disclosed in Gerald, for enhancing fraud detection. (Gerald: ¶4)
Zoldi in view of Griegel and Gerald does not teach “wherein the message includes a recommended fix for the merchants based upon the identified similarities between the compromised merchants.” However, the language, “wherein the message includes a recommended fix for the merchants based upon the identified similarities between the compromised merchants,” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114) 
Claims 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi in view of Griegel as applied to claims 1, 9 and 16 above, and further in view of Michel et al. (US 2017/0024828A1 (“Michel”)).
Regarding claims 6, 13 and 20, Zoldi in view of Griegel discloses all the limitations of claims 1, 9 and 16. 
Zoldi in view of Griegel does not explicitly disclose, however in the same field of endeavor, Michel discloses:
calculating a congruence score between the compromised merchant and a payment account identifier used to initiate each current transaction of the plurality of current transactions at the compromised merchant; and (Michel: Fig. 8, step 840; ¶¶49, 69)
determining whether each current transaction of the plurality of current transactions initiated at the compromised merchant is a test transaction or a legitimate transaction based upon the congruence score. (Michel: Fig. 8, step 870, Fig. 9; ¶¶22-23, 70, 72, 74, 77)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zoldi in view of Griegel to incorporate the teachings of support of identifying information related to payment card testing, as disclosed in Michel, to recognize a breach prior to any consumer calling to report fraudulent activity. (Michel: ¶21)
Regarding claims 8 and 15, Zoldi in view of Griegel and Michel discloses all the limitations of claims 6 and 13. Furthermore Michel discloses:
determining the payment account identifiers associated with the test transactions; (Michel: Fig. 9; ¶¶72-73, 80-81)
generating a list of the payment account identifiers associated with the test transactions; and (Michel: Fig. 9; ¶¶72-73, 80-81)
transmitting the list to at least one issuer of the payment account identifiers. (Michel: Fig. 9; ¶¶72-73, 80-81)
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi in view of Griegel and Michel as applied to claims 6 and 13 above, and further in view of Chasko S. (US 6,738,749B1 (“Chasko”)).
Regarding claims 7 and 14, Zoldi in view of Griegel and Michel discloses all the limitations of claims 6 and 13. 
Michel discloses:
calculating the congruence score based upon a congruence between the [compromised merchant] and the [payment account identifier] (Michel: Fig. 8, step 840; ¶¶49, 69)
Zoldi in view of Griegel and Michel does not explicitly disclose a merchant signature and a payment account signature. However in the same field of endeavor, Chasko discloses:
generating a merchant signature for the compromised merchant (Chasko: Fig. 6 'merchant signature 650' 'customer signature 660'; 6:40-7:18)…
generating a payment account signature for each current transaction carried out at the compromised merchant (Chasko: Fig. 6 'merchant signature 650' 'customer signature 660'; 6:40-7:18)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zoldi in view of Griegel and Michel to incorporate the teachings of support of generating a merchant signature and a payment account signature, as disclosed in Chasko, providing a secure means of storing and accessing the transaction data. (Chasko: 1:62-64)
Zoldi in view of Griegel, Michel and Chasko does not teach “wherein the merchant signature indicates locations of other transactions initiated by the payment account identifiers associated with each current transaction;” and “wherein the payment account signature indicates locations of other transactions initiated by the payment account identifiers associated with each current transactions.” However, the language, “wherein the merchant signature indicates locations of other transactions initiated by the payment account identifiers associated with each current transaction;” and “wherein the payment account signature indicates locations of other transactions initiated by the payment account identifiers associated with each current transactions,” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclose.
Das (US 2021/0192641A1) teaches processing of clearing records associated with payment transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685